Citation Nr: 1731128	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic cervical strain with degenerative changes prior to May 13, 2014.

2.  Entitlement to a disability rating in excess of 10 percent for chronic cervical strain with degenerative changes from May 13, 2014, to June 18, 2015.

3.  Entitlement to a disability rating in excess of 20 percent for chronic cervical strain with degenerative changes since June 18, 2015.

4.  Entitlement to ratings in excess of 10 percent prior to January 4, 2012, and in excess of 20 percent from January 4, 2012, for chronic lumbar strain with degenerative changes.

5.  Entitlement to initial ratings in excess of 10 percent prior to January 4, 2012, and in excess of 20 percent from January 4, 2012, for neuropathy of the right lower extremity (meralgia paresthesia) associated with trochanteric bursitis of the right hip with chronic strain.

6.  Entitlement to a rating in excess of 10 percent for trochanteric bursitis of the right hip with chronic strain.

7.  Entitlement to a rating in excess of 10 percent for chronic right knee strain with degenerative changes.

8.  Entitlement to a rating in excess of 10 percent for right knee instability status post gunshot wound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In November 2011, the Veteran and his fiancée testified at a hearing held at the RO before a decision review officer.  In June 2015, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.  Transcripts of these hearings are of record.

In December 2015, the Board remanded the claims for further development.

The Board remanded, among other issues, the issues of entitlement to service connection for a left hip disorder, entitlement to an increased rating for depression, and entitlement to an initial increased rating for a left knee disability.  

In an October 2016 rating decision, the RO granted service connection for trochanteric bursitis of the left hip effective May 14, 2016, and assigned a 10 percent disability rating effective that same date.  The Veteran has not expressed disagreement with the effective date of the grant of service connection or the assigned disability rating.  Therefore, this grant is complete grant of the benefit sought on appeal and the issue of entitlement to service connection for a left hip disability is no longer before the Board.  

In the October 2016 rating decision, the RO assigned an initial 70 percent disability rating for depression effective April 23, 2010, the effective date of the grant of service connection for that disability.  At the November 2011 hearing, the Veteran testified that he would be satisfied with the assignment of a 70 percent disability rating for his service-connected psychiatric disorder.  See November 2011 hearing, page 8.  The RO considered the assignment of the 70 percent disability rating for depression to be a complete grant of the benefit sought on appeal.  The RO did not issue a supplement statement of the case on that claim and did not certify that issue for appeal in December 2016.  The Board finds that based on the Veteran's testimony at the November 2011 hearing that the issue of an initial increased rating for depression is no longer before the Board.

In December 2015, the Board remanded the issue of entitlement to an initial increased rating for a left knee disability for a statement of a case.  Unbeknownst to the Board, the RO issued a statement of the case on this matter in March 2015.  The Veteran did not perfect the appeal of the assignment of a 10 percent disability rating by filing a timely substantive appeal.  38 C.F.R. § 20.302 (2016).  Thus, the Board does not have jurisdiction over the issue of entitlement to an initial increased rating for a left knee disability.  38 C.F.R. § 20.200 (2016).

In the October 2016 rating decision, the RO assigned a 20 percent disability rating for the cervical spine disability effective June 18, 2015.  As the increased disability rating is not the maximum rating available for this disability and there is no indication that the Veteran would be satisfied with the assignment of a 20 percent disability rating in the middle of the appeal period, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As discussed below, the Board is assigning a 20 percent disability rating for the cervical spine disorder effective May 13, 2014.

In light of the above, the issues are as stated on the first two pages of this decision.

All issues except the issues involving the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that prior to May 13, 2014, chronic cervical strain with degenerative changes was not manifested by forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes of intervertebral disc syndrome over a 12-month period.

2.  The weight of evidence shows that from May 13, 2014, to June 18, 2015, chronic cervical strain with degenerative changes was productive of forward flexion to 35 degrees with pain starting at zero degrees and thus more nearly approximates forward flexion of the cervical spine to 30 degrees than forward flexion of the cervical spine to 40 degrees.

3.  The weight of evidence indicates that since June 18, 2015, chronic cervical strain with degenerative changes has not manifested by forward flexion of the cervical spine not greater than 15 degrees; favorable ankylosis of the entire cervical spine; or any incapacitating episodes of intervertebral disc syndrome over a 12-month period.


CONCLUSIONS OF LAW

1.  Prior to May 13, 2014, chronic cervical strain with degenerative changes did not meet the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  From May 13, 2014 to June 18, 2015, chronic cervical strain with degenerative changes met the criteria for a 20 percent disability rating, but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  From June 18, 2015, chronic cervical strain with degenerative changes has not met the criteria for a disability rating in excess of 20 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).
VA's duty to notify was satisfied by letters dated May 19, 2010; December 20, 2011; and February 29, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records and VA treatment records, to include VA treatment records obtained pursuant to the December 2015 Board remand.

The RO afforded the Veteran VA examinations in April 2010, January and March 2012, May 2014, and May 2016, the last one of which was pursuant to the Board remand.  

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the examinations are adequate for rating purposes.  

The April 2010, January 2012, May 2014, and May 2016 examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The May 2010, January 2012, and May 2016 reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The May 2014 examination report, however, does suggest that specific findings on examination, in terms of range of motion would change to the degree required for a higher rating during a flare-up.

Notably, when asked about functional impairment and loss at the May 2016 examination, the Veteran stated he had pain in the neck on movement.  At other examinations, the Veteran has noted that he has pain on movement.  The various VA examiners noted that the cervical spine disability limits movement.  While the May 2016 VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that the Veteran did not report any flare-ups at that examination and that the Veteran has pain in his already limited range of motion.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examinations did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for higher ratings other than at the May 2014 VA examination.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for higher ratings at any point except between the May 2014 and May 2016 VA examinations, as will be fully discussed below. 

Given the above, further examination or opinion is unnecessary and higher disability ratings are not warranted.

In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).
Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.
 
A 20 percent rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for when forward flexion of the cervical spine is greater than is greater than 30 degrees but not greater than 40 degrees; when a combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when a vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Analysis

In an August 2001 rating decision, the RO granted service connection for degenerative joint disease of the cervical spine and assigned a 10 percent disability rating under Diagnostic Code 5292-5010 (limitation of motion of the cervical spine and arthritis due to trauma).  

On November 13, 2009, the Veteran filed his claim for an increased rating for the cervical spine disability.  The cervical spine disability is currently rated under Diagnostic Code 5242 (degenerative arthritis of the spine).  In the October 2016 rating decision, the RO assigned a 20 percent disability rating for the cervical spine disability effective June 18, 2015.

In a July 2015 rating decision, a RO granted service connection for bilateral radiculopathy of the upper extremities effective December 18, 2013, and assigned two 20 percent disability ratings under Diagnostic Code 8610.  The Veteran has not expressed disagreement with the assignment of the two 20 percent disability ratings.  Hence, the Board does not have to address these neurological manifestations in evaluating the increased rating claims.

The January 2012, May 2014, and May 2016 VA examiners all stated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  

Prior to May 13, 2014

The April 2010 VA examination report shows that forward flexion of the cervical spine was to 45 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 45 degrees, extension was to 10 degrees, and rotation was to 60 degrees on the left and to 80 degrees on the right.  Lateral flexion was not clearly reported.  There was no paravertebral spasm in the cervical spine.  

The January 2012 VA examination report reflects that forward flexion of the cervical spine was to 35 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 35 degrees, extension was to 30 degrees, lateral flexion was to 35 degrees bilaterally, and rotation was to 65 degrees bilaterally.  The combined range of cervical spine motion was 265 degrees.  The examiner stated that the Veteran did not have guarding or muscle spasm of the cervical spine.  

The March 2012 VA examination report reveals that forward flexion of the cervical spine was to 45 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 45 degrees, extension was to 5 degrees, lateral flexion was to 25 degrees bilaterally, and rotation was to 45 degrees bilaterally.  The combined range of cervical spine motion was 190 degrees.  

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the April 2010 VA examination report shows that after three repetitions there was pain in extension from zero to 10 degrees and in left lateral rotation from 40 to 60 degrees.  The April 2010 VA examiner stated that active and passive ranges of motion in the cervical spine were not additionally limited by pain, fatigue, lack of endurance, incoordination following three repetitions other than the pain in extension and left lateral rotation.  

The January 2012 VA examination report reflects that painful motion began at 35 degrees of flexion, 30 degrees of extension, 35 degrees of lateral flexion bilaterally, and 65 degrees of lateral rotation bilaterally.  After repetitive-use testing after three repetitions, there was no additional limitation of motion in any plane of the cervical spine range of motion.  The examiner noted that the functional loss or impairment was less movement than normal and pain on movement.  The January 2012 VA examiner stated that the cervical spine disability did not impact the Veteran's ability to work.

Given that the Veteran is already being compensated for pain on motion and without evidence of other significant limitations, a disability rating in excess of 10 percent pursuant to DeLuca prior to May 13, 2014, is not warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The weight of evidence shows that prior to May 13, 2014, chronic cervical strain with degenerative changes was not manifested by forward flexion of the cervical spine not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any incapacitating episodes of intervertebral disc syndrome over a 12-month period.

From May 14, 2014, to June 18, 2015

The May 14, 2014, VA examination report shows that forward flexion of the cervical spine was to 35 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 35 degrees, extension was to 25 degrees, lateral flexion was to 30 degrees bilaterally, and rotation was to 60 degrees bilaterally.  The combined range of cervical spine motion was 240 degrees.  The examiner stated that the Veteran did have guarding and muscle spasm of the cervical spine, but that the guarding and muscle spasm did not result in an abnormal gait or abnormal spinal contour.  The examiner noted that other than bilateral radiculopathy, the Veteran did not have any other neurologic abnormalities related to the cervical spine disability.  This examination report does not show that forward flexion was limited to 30 degrees in initial testing.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the May 14, 2014, VA examination report reflects that painful motion began at zero degrees of flexion, extension, lateral flexion bilaterally, and lateral rotation bilaterally.  The Veteran did not perform repetitive-use testing with three repetitions because he stated that he was unable to move his neck with three repetitions due to pain in the back of his neck.  The examiner indicated that the functional loss or impairment after repetitive use would be less movement than normal and pain on movement.  

The Veteran reported that during flare-ups he has radiating pain into the both shoulders and down the left arm as well as a loss of 20 degrees of flexion and 10 degrees of extension.  The examiner stated that based on the available medical evidence, history, and examination, there is evidence of decreased functional ability during the flare-ups or when the joint is used repeatedly over a period of time.  The examiner noted that the repetitive range of motion maneuvers did demonstrate increased pain and decreased range of motion.  The examiner opined that the signs and symptoms with decreased motion would be at least as likely as not to have occurred with similar activity or repeated use over a similar period of time.  The examiner added that it is not possible without resorting to speculation to predict with a reasonable degree of medical certainty any additional loss of range of motion beyond what the Veteran reports as a consequence of a flare-up or exacerbation outside of a clinical setting.  Therefore, the examination report suggests that the Veteran did attempt repetitive-use testing but that he was unable to complete three repetitions due to pain.  As for an impact on the ability to work, the Veteran stated that he has bothersome neck pain with computer work due to strain from sitting for a prolonged period of time.

In light of the medical evidence of decreased forward flexion during a flare-up and painful forward flexion starting at zero degrees on physical examination, the weight of evidence shows that from May 14, 2014, to June 18, 2015, chronic cervical strain with degenerative changes was productive of more nearly approximating forward flexion of the cervical spine to 30 degrees than forward flexion of the cervical spine to 40 degrees.  

As for a rating in excess of 20 percent, the May 2014 VA examination report reflects that the forward flexion was to 35 degrees that the Veteran reporting having an additional 20 degree limitation of flexion during flare-ups.  This reporting by the Veteran suggests that forward flexion is limited to 15 degrees during a flare-ups.

Thus, the matter of whether a 30 percent disability rating is warranted depends on the frequency of the flare-ups.  The Veteran reported that during overuse, sleeping wrong, and being in certain positions, he gets radiating pain into both shoulders and left arm at which time he has the additional 20 degrees of limited forward flexion.  As to the radicular pain and other signs and symptoms of radiculopathy, the examiner indicated that the radiculopathy was manifested by intermittent pain that is mild in severity, paresthesias or dysesthesias that are mild in severity, and numbness that is mild in severity.  The examiner noted that the radiculopathy was not manifested by constant pain.  The examiner indicated that the radiculopathy was mild in severity.  The examiner added that the Veteran had complaints of radiculopathy but that no radiculopathy was reproduced on examination.  The medical evidence shows that the radicular pain causing the additional limitation of forward flexion is intermittent and mild in severity and not constant and more than mild in severity.  

Based on the medical evidence showing that the flare-ups of radiculopathy, which cause additional limitation of motion of the cervical spine, are mild in nature and manifested by mild intermittent pain rather than constant pain, the weight of evidence is against a finding that the forward flexion was to 15 degrees or less.  In the absence of medical evidence showing forward flexion of the cervical spine was to 15 degrees or less on a regular basis, a rating in excess of 20 percent is not warranted for the period from May 14, 2014, to June 18, 2015.




Since June 18, 2015

The May 2016 VA examination report reveals that forward flexion of the cervical spine was to 30 degrees.  He had the following range of motion in the cervical spine:  forward flexion was to 30 degrees, extension was to 25 degrees, lateral flexion was to 35 degrees bilaterally, and rotation was to 65 degrees bilaterally.  The examiner noted that other than bilateral radiculopathy, the Veteran did not have any other neurologic abnormalities related to the cervical spine disability.  This examination report does not show that forward flexion is limited to 15 degrees or that the cervical spine disability is manifested by ankylosis.

As to the holding in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59, the May 2016 VA examination report reflects that there was pain on forward flexion but that the pain on forward flexion did not result in or cause functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time but that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that pain and weakness significantly limit functional ability with repeated use over a period of time.  The examiner added that this functional impairment could not be described in terms of range of motion because that the Veteran has pain during his already limited range of motion.  The examiner indicated that the examination was not being conducted during a flare-up and that the examination is neither medically consistent nor medically inconsistent with the Veteran's statements of functional loss.  The examiner stated that pain, weakness, fatigability, and incoordination do not significantly limit functional ability during flare-ups and that functional loss could not be described in terms of range of motion because the Veteran reported no flare-ups.  As to the ability to work, the examiner noted that the Veteran has to limit his ability to drive and performing activities that require him to work with overhead motion.  

In light of this limitation not resulting in forward flexion of the cervical spine more nearly approximating or at 15 degrees, these findings are insufficient to warrant a rating in excess of 20 percent for the cervical spine disability since June 18, 2015, pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.


ORDER

Entitlement to a disability rating in excess of 10 percent for chronic cervical strain with degenerative changes prior to May 13, 2014, is denied.

A 20 percent disability rating, but not higher, from May 13, 2014, to June 18, 2015, for chronic cervical strain with degenerative changes is granted subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for chronic cervical strain with degenerative changes since June 18, 2015, is denied.


REMAND

The August 2001 rating decision reveals that the original grant of service connection for the right knee and right hip disabilities involves residuals of a gunshot wound.  In a June 2010 statement, the Veteran reported that he was missing a quarter of a right hip muscle.  At the November 2011 hearing, the decision review officer noted that he would consider whether the disabilities should be rated as a muscle injury.  See November 2011 hearing transcript, page 7.  The Veteran has not undergone a VA muscles examination involving the muscles that pertain to movement of the right hip and right knee.  Residuals of a gunshot wound may include muscle injuries, bone damage, and nerve damage.  Therefore, an examination addressing all possible residuals of gunshot wound is necessary before adjudicating all claims involving the right hip orthopedic and neurological disorders as well as the right knee orthopedic disabilities.  

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2016).  The May 2014 VA examination report shows that the lumbar spine disability was manifested by bilateral radiculopathy involving the sciatic nerve.  Therefore, the issue of entitlement to an increased rating for the lumbar spine disability is inextricably intertwined with the issues of increased ratings involving the right hip and right knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine, right hip, and right knee disabilities as well as all neurological disorders involving the lower extremities, and obtain any identified records.  Regardless of his response, obtain all records from the White River Junction and Manchester VA medical centers from October 2016 to the present.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected residuals of a gunshot wound involving the right hip and right knee, which may include examinations of the muscles, bones, and nerves.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings, such as the nature of any current muscle injuries, nerve damage, and bone damage, should be reported in detail. 

3.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


